TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00433-CV



                                     Tam Doan Minh, Appellant

                                                    v.

                      Tsegaye Chernet and Egegayehu Chernet, Appellees




                FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
               NO. 247,168, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING




                              MEMORANDUM OPINION


                Appellant has filed a motion to dismiss this appeal, asserting that the parties have settled

their lawsuit. We grant the motion and dismiss this appeal.




                                                 W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Appellant=s Motion

Filed: May 22, 2003